Citation Nr: 1023188	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-29 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1991, 
with service in the Southwest Asia theater during the Persian 
Gulf War.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied service connection for PTSD 
(claimed with depression, anxiety and anger disorders).

The Veteran testified before the undersigned Veterans Law 
Judge in March 2010.  A transcript of that hearing is in the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that the 
Veteran's claim requires additional development.  

The Board first observes that the Veteran's VA treatment 
records include diagnoses of recurrent chronic major 
depressive disorder, in addition to PTSD.  Thus, the Board 
finds that the Veteran's claim for service connection for a 
psychiatric disability also encompasses a claim for service 
connection for major depressive disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

During the hearing, the Veteran stated that he has 
experienced psychiatric symptoms ever since the Persian Gulf 
War.  The Veteran is competent to testify as to such 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Veteran's VA medical records show that he made 
psychiatric complaints shortly after separation from active 
duty.  The report of a July 1992 VA general medical 
examination provides that the Veteran was having difficulty 
with mood swings.  The Coping/Stress section of a December 
1992 VA Medical Record Service Treatment Plan relates that 
the Veteran had recent changes in his life consisting of 
Desert Storm in 1991, and became mad when stressed.  Vet 
Center treatment records dated in 2008 show that the Veteran 
reported that, prior to service, he was the victim of child 
abuse and attempted suicide as an adolescent.  A July 2008 VA 
treatment report provides a pertinent Axis I diagnosis of 
PTSD.  The Axis IV Psychosocial and Environmental Problems 
included exposure to war.  

In light of the foregoing, the Board finds that a VA 
examination is necessary to determine the Veteran's current 
psychiatric diagnosis, and to address its relationship to his 
active duty, even though the Board notes that the record does 
not contain a verified stressor to support a diagnosis of 
PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, it is observed that the Veteran identified 
two specific stressors in October 2008 correspondence and 
during his March 2010 hearing.  One stressor consisted of 
witnessing American Special Forces soldiers shoot at two 
Republican Guards in a foxhole.  The Special Forces soldiers 
also threw grenades and the Veteran then saw body parts fly 
up in the air.  The second stressor consisted of witnessing 
an Iraqi woman and her son come into an American camp to get 
medical attention for the son after he stepped on a land 
mine.  After the woman would not leave, a First Sergeant shot 
the woman in the stomach.  In a June 2009 formal finding, the 
RO determined that the Veteran did not provide sufficient 
information to refer these two claimed stressors for 
research, and thus, verification.  

A July 2008 VA outpatient treatment report includes a third 
stressor of traveling on the highway from Saudi Arabia to 
Kuwait and seeing and smelling numerous burned bodies and 
vehicles.  This stressor also lacks sufficient information 
for verification.  Although the Board finds that the Veteran 
is competent to report what he smelled and witnessed in 
service, such reported stressors are not necessarily 
consistent with the circumstances of his service in Saudi 
Arabia from January to May 1991, during the Persian Gulf War, 
when his military occupational specialty was petroleum supply 
specialist, so as to render him credible in this regard.  The 
stressors that the Veteran has reported clearly appear to be 
the type of anecdotal experiences that are incapable of being 
independently verified.  See Cohen v. Brown, 10 Vet. App. 
128, 134 (1997) (holding that anecdotal incidents, although 
they may be true, are not researchable; in order to be 
researched, incidents must be reported and documented).

Nevertheless, as noted above, the Veteran's VA treatment 
records include diagnoses of recurrent chronic major 
depressive disorder, in addition to PTSD.  Thus, the Board 
finds that the Veteran's claim for service connection for a 
psychiatric disability also encompasses a claim for service 
connection for acquired psychiatric disability other than 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)  As 
such, a VA examination is necessary to determine the 
Veteran's current psychiatric diagnosis, including other than 
PTSD, and, to address its relationship to his active duty 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also observes that the Veteran's service personnel 
records reflect that after active duty he served in the Army 
National Guard until 1997.  Corresponding service treatment 
records are not in the claims file.  In light of the 
psychiatric complaints the Veteran made while seeking VA 
treatment in 1992, his Army National Guard service medical 
records are potentially relevant to this claim.  There are 
also heightened obligations to assure that the record is 
complete with respect to Federal Government records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Army National 
Guard service treatment records, to 
include from 1991 to 1997, from all 
appropriate sources.  Positive and 
negative responses should be 
documented.

2.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any and all psychiatric 
conditions that may be present, to 
include major depressive disorder.  The 
claims file must be made available to the 
examiner.  

The examiner must be instructed that the 
reported stressors noted above have not 
been verified, and may not be considered 
for the purpose of determining whether 
inservice stressors caused any current 
psychiatric disability, to include 
whether the pertinent diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current psychiatric condition (to include 
PTSD, major depressive disorder or any 
other current psychiatric disorder) had 
its onset during service or within one 
year of service discharge or is otherwise 
causally related to the Veteran's 
service. 

3.  Then, readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


